PER CURIAM.
The final judgment as amended upon rehearing is affirmed upon the main appeal herein, Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Shaw v. Shaw, 334 So.2d 13 (Fla.1976); Leonard v. Leonard, 389 So.2d 256 (Fla. 3d DCA 1980). Said judgment as amended is, however, reversed upon the cross appeal herein and the cause is remanded to the trial court with directions to restore the provision of the final judgment (modified upon rehearing) awarding the appellee wife seven (7) years of rehabilitative alimony at $630 per month.
The trial court, in our view, improperly modified on rehearing the findings of the special master appointed by the trial court herein to hear the testimony in this cause. Among the findings made by the special master in his report to the trial court was a finding that the appellee wife be awarded not less than seven (7) years of rehabilitative alimony at $630 per month. At first, the trial court accepted this finding and awarded the appellee wife seven (7) years of rehabilitative alimony at $630 per month in the final judgment; upon rehearing, however, that provision was modified to reduce the term of rehabilitative alimony from seven (7) years to three and one-half (3V2) years. In our view, this was a special master finding, not a recommendation as the trial court saw it, and could not be modified unless the trial court found, as it concededly did not in this case, that said special master's finding was clearly erroneous or that the special master had misconceived the legal effect of the evidence. Shaw v. Shaw, 369 So.2d 81 (Fla. 3d DCA 1979).
Affirmed in part; reversed in part.